Upon reargument, it appeared that, at the time the appeal herein was submitted to the court, there was pending an application by the petitioner to set aside the second of the three convictions referred to in our opinion (286 App. Div. 17). The application had been made on notice to the District Attorney but without notice to the Attorney-General and the Attorney-General was unaware of the pendency of the application. We were not advised of the pendency of the application by the petitioner’s counsel. The application was decided in favor of the petitioner prior to the handing down of our decision on May 11, 1955, but we were not advised of that fact by the petitioner’s counsel. It appears that, on March 30, 1955, the Justice of the Peace granted an order setting aside the judgment of conviction, permitting the petitioner to withdraw his plea of guilty to speeding in violation of a local ordinance, and dismissing the charge on the merits. No appeal was taken from that order. Subsequently, the Commissioner of Motor Vehicles issued an order rescinding his original revocation and sus*734pension orders. In view of these circumstances, the decision of this court handed down May 11, 1955, and the order entered thereon July 27, 1955, are vacated and the appeal is dismissed upon the ground that the proceeding had become moot prior to the decision of the appeal. Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ., concur.